ATTACHMENT J

Case 6:20-cv-02079-LRR-KEM Document 31-11 Filed 11/16/20 Page 1 of 5
UNITED STATES DEPARTMENT OF AGRICULTURE

FOOD SAFETY AND INSPECTION SERVICE
WASHINGTON, DC

FSIS NOTICE 18-20 | 4/3/20

 

 

 

 

COVID-19 FUNDING USE FOR PAYROLL AND TRAVEL

l. PURPOSE

Congress has appropriated Supplemental funding for the Food Safety and Inspection Service
(FSIS) for increased costs associated with COVID-19. Congress has made this funding available
in a separate fund for FSIS and the funding will be tracked separately from regular operating
budgets/shorthand codes. This notice outlines the use of these funds for recording payroll time
and attendance and travel expenditures.

ll. BACKGROUND

As a result of the COVID-19 pandemic, FSIS has received additional funding for increased
expenditures associated with executing the FSIS mission during the pandemic. Expenditures may
include non-reimbursable overtime for in-plant staff or travel expenditures associated with re-directing
staff to cover staffing shortages.

lil. COVID-19 FUNDING GUIDANCE

A. FSIS will charge all additional incremental salary and travel costs attributable to the COVID-19
pandemic to the supplemental appropriation. Additional costs may include TDY travel, non-
reimbursable overtime, and compensation for intermittent staff. The supplemental COVID-19 funding is
expected to cover expenses incurred that are correlated with the COVID-19 crisis and would not have
been incurred if the COVID-19 crisis did not occur.

B. All expenditures normally charged operating budget/shorthand codes, such as regular salaries paid
to current employees, will remain funded by the FSIS current operating budget/shorthand codes and will
not be charged to the COVID-19 funding.

IV. PAYROLL

A. Employee payroll expenses incurred from regular operations are to continue to be charged to
existing base Appropriations funding sources, based on current guidance. Only increased expenses
associated with COVID-19 are to be charged to the supplemental COVID-19 funding.

1. Effective Date for Payroll: March 29, 2020 Pay Period 07

2. Base Pay for all staff except intermittent employees are to continue to be charged to existing
funding sources and not COVID-19 funding, even if staff are re-deployed to assist with COVID-
19 activities. The current supervisor will continue to certify time and attendance in WebTA for all
employees, including those that are re-deployed to assist the Office of Field Operations (OFO).

 

DISTRIBUTION: Electronic; All Field | NOTICE EXPIRES: 4/1/21 OPI: OPPD
Employees

 

Case 6:20-cv-02079-LRR-KEM Document 31-11 Filed 11/16/20 Page 2 of 5
3. Reimbursable Overtime or Holiday Pay is to be charged to current reimbursable shorthand
codes according to current policy. Reimbursable Overtime and Holiday Pay is not to be
charged to COVID-19 funding.

4. Non-Reimbursable Overtime: in-plant personnel, including CSIs and re-directed personnel
who work overtime when the plant is not in an overtime status, are to charge their non-
reimbursable overtime to the COVID-19 supplemental funding. The employee is to use the
COVID-19 shorthand code for the State and geographic location where the employee is working
and deployed. See Appendix B for list of shorthand codes.

5. Intermittent Staff: As of the effective date of this document, all intermittent staff time are to be
charged to COVID-19 funding and shorthand codes uniess it is reimbursable overtime. All
intermittent employees are to charge the appropriate supplemental funding shorthand code
associated with the geographic location or State of their deployment for all base pay, as well as
non-reimbursable overtime (NROT). See Appendix B for list of shorthand codes.

6. Time and Attendance Certification: Current supervisors in WebTA are to continue to certify
time and attendance in WebTA for all employees, including those that have been re-deployed to
assist the Office of Field Operations (OFO).

 

 

 

 

 

 

Payroll-COVID-19 Guidance
Current Funding Sources COVID-19 Funding
Base Pay except Intermittent Staff Non-Reimbursable Overtine
Reimbursable Overtime intermittent Staff
Holiday Pay

 

 

 

V. TDY TRAVEL

A. Travel associated with normal or routine business is to continue to be charged to the program's
regular operating budget.

B. COVID-19 funding is to be used for travel for employee’s TDY travel to cover personnel shortages
due to the pandemic. Employees are to charge their transportation; M&IE, and all other travel related
costs, as authorized under the Federal Travel Regulations (FTR), to the COVID-19 funding and
shorthand codes associated with the destination location. This includes OFO personnel who are in
plant and are being shifted to other in plant positions, staff reassigned from other program offices, and
intermittent staff. Local travel to perform routine assignments, such as CSI patrol assignments, is not to
be charged to COVID-19 funds.

C. CONCUR TDY Approval: TDY travei related to COVID-19 should be approved in CONCUR by the
employee’s current travel approvers.

VI. QUESTIONS

Refer questions to the Financial Service Center (FSC), OCFO at FSCGeneral@USDA.Gov.

ful (Mlle

Acting Assistant Administrator
Office of Policy and Program Development

Case 6:20-cv-02079-LRR-KEM Document 31-11 Filed 11/16/20 Page 3 of 5
Appendix A: COVID-19 Code Use

 

 

 

 

 

 

 

 

 

 

 

 

Base Pay Intermittent Non- Reimbursable Routine COVID Travel
Staff Base Reimbursable Overtime and Travel (TDY and Local)
Pay Overtime Holiday pay
Description | » OFO Fulltime | « All e in plant in plant Regular e Travel to
employees Intermittent personnel personnel travel backfill for
Temporary Base Pay (including CSi (including related to personnel
reassignments and intermittent) mission shortages
intermittent) working (non- (OFO or
working reimbursable COVID) temporary
overtime overtime or reassignments)
where the holidays e All intermittent
plant is NOT based on staff travel
in an overtime current
status reimbursable
OFO Full-time policy
employees OFO Full-time
Temporary employees
reassignments Temporary
reassignments
Shorthand Existing e COVID-19 COVID-19 Existing Existing e COVID-19
Code Program Shorthand Shorthand Program Program Shorthand
Shorthand Codes for Codes for Reimbursable Shorthand Codes for
Codes State State Shorthand Codes State Assigned
Assigned Assigned Codes
Approver Current e Current Current Current Current e Current
Supervisor Supervisor Supervisor Supervisor Approver Approver (even
(even for (even for (even for (even for for reassigned
reassigned reassigned reassigned reassigned staff) *
staff)* staff)* staff)* staff)*
3

Case 6:20-cv-02079-LRR-KEM Document 31-11 Filed 11/16/20 Page 4 of 5

 
Appendix B: COVID-19 Payroll and Travel Shorthand Codes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SBMCVDO Alaska COVID-19 AK SAL & EXP MISSION SUPPORT
S¥VCCVD0 Alabama COVID-19 AL SAL & EXP MISSION SUPPORT
5FBCVDO Arkansas COVID-19 AR SAL & EXP MISSION SUPPORT
SBNCVDO American Samoa COVID-19 AS SAL & EXP MISSION SUPPORT
SACCVDO Arizona COVID-19 AZ SAL & EXP MISSION SUPPORT
5SABCVDO California COVID-19 CASAL & EXP MISSION SUPPORT
SBBCVDG Golorado COVID-19 CO SAL & EXP MISSION SLUIPPORT
SNDCVDO Connecticut COVID-19 CT SAL & EXP MISSION SUPPORT
STLOVDO District of Columbia |COVID-19 DC SAL & EXP MISSION SUPPORT
STHCVDO Delaware COVID-19 DE SAL _& EXP MISSION SUPPORT
SBACVDO Denver COVID-19 DENV SAL & EXP MISSION SUPPORT
SUCCVDO Florida COVID-19 FL SAL & EXP MISSION SUPPORT
SUBCVDO Georgia COVID-19 GA SAL & EXF MISSION SUPPORT
SBTCVDO Guam COVID-19 GU SAL & EXP MISSION SUPPORT
5SBECVDO Hawaii COVID-19 HISAL & EXP MISSION SUPPORT
S5DBCVDO lowa COVID-19 IA SAL & EXP MISSION SUPPORT
SBFCVD0 idaho GOVID-19 ID SAL & EXP MISSION SUPPORT
SMBCVDO Hingis COVID-19 IL SAL & EXP MISSION SUPPORT
SMCCVDG Indiana COVID-19 IN SAL & EXP MISSION SUPPORT
S5FCCVDO Kansas COVID-19 KS SAL & EXP MISSION SUPPORT
5VECVDO Kentucky COVID-19 KY SAL & EXP MISSION SUPPORT
SHOCVDO Louisiana COVID-19 LA SAL & EXP MISSION SUPPORT
S5BNECVDO Massachusetis COVID-19 MA SAL & EXP MISSION SUPPORT
5TDCVYDO Maryland COMVID-18 MD SAL & EXP MISSION SUPPORT
5NFCVDO Maine COVID-19 ME SAL & EXP MISSION SUPPORT
SMECVDO Michigan COVID-19 MLSAL & EXP MISSION SUPPORT
SDCCVDD Minnesota COVID-19 MN SAL & EXP MISSION SUPPORT
5FDCVDO Missouri COVID-19 MO SAL & EXP MISSION SUPPORT
5BUCVDO Norther Mariana Islands |COVIO-19 MP SAL & EXP MISSION SUPPORT
SVBCVDO Mississippi COVID-19 MS SAL & EXP MISSION SUPPORT
S5BCCVDO Montana COVID-19 MT SAL & EXP MISSION SUPPORT
5TBCVDO North Carolina COVID-19 NC SAL & EXF MISSION SUPPORT
5DDCVDO North Dakota COVID-19 ND SAL & EXP MISSION SUPPORT
5BRCVDO Nebraska COVID-19 NE SAL & EXP MISSION SUPPORT
SNLCVDO New Hampshire COVID-19 NH SAL & EXP MISSION SUPPORT
5TCCVDO New Jersey COVID-19 NJ SAL & EXP MISSION SUPPORT
SHCCVDO New Mexico COVID-19 NM SAL & EXP MISSION SUPPORT
SADCVDO Nevada COVID-19 NV SAL & EXP MISSION SUPPORT
SNCCVDO New York COVID-19 NY SAL & EXP MISSION SUPPORT
SMDCVDO Ohio COVID-19 OH SAL & EXP MISSION SUPPORT
5SHECVDO Oklahoma COVID-19 OK SAL & EXP MISSION SUPPORT
5BDCVDO Oregon COVID-19 OR SAL & EXP MISSION SUPPORT
S5BNBCVDO Pennsylvania COVID-19 PA SAL & EXP MISSION SUPPORT
SUBCVDO Puerto Riso COVID-19 PR SAL & EXP MISSION SUPPORT
SNHCVDO Rhode Island COVID-19 RISAL & EXP MISSION SUPPORT
SUFCVDO South Carolina COVID-19 SC SAL & EXP MISSION SUPPORT
SDECVDO South Dakota COVID-19 SD SAL & EXP MISSION SUPPORT
SVDCVDO0 Tennessee COVID-19 TN SAL & EXP MISSION SUPPORT
5SHBCVDO Texas COVID-19 TX SAL & EXP MISSION SUPPORT
5SBHCVDO Utah COVID-19 UT SAL & EXP MISSION SUPPORT
5TECVDO Virginia COVID-19 VA SAL & EXP MISSION SUPPORT
5SUECVDO Virgin Islands COVID-19 VISAL & EXP MISSION SUPPORT
S5NMCVDO Vermont COVID-19 VT SAL & EXP MISSION SUPPORT
5BLCVDO Washington COVID-19 WA SAL & EXP MISSION SUPPORT
5DFCVDO Wisconsin COVID-19 WISAL & EXP MISSION SUPPORT
STECVDG West Virginia COVID-19 WV SAL & EXP MISSION SUPPORT
SBPCVDO Wyoming COVID-19 WY SAL & EXP MISSION SUPPORT

 

Case 6:20-cv-02079-LRR-KEM Document 31-11 Filed 11/16/20 Page 5of5

 
